917 So.2d 1111 (2005)
Shane H. COLLINS, et al.
v.
MIKE'S TRUCKING COMPANY, INC., Star Insurance Company, Dwight L. Daigle, and Nutmeg Insurance Company.
Richard Andrew Jackson
v.
Mike's Trucking Company, Inc., Star Insurance Company, Dwight L. Daigle, and Nutmeg Insurance Company.
No. 2005-OC-1459.
Supreme Court of Louisiana.
December 16, 2005.
In re Collins, Shane H. et al.; Jackson, Richard A.; Nutmeg Insurance Co.; Collins, Sam H.; Collins, Barbara K.; Twin City Fire Insurance Co.;  Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. M, Nos. 473,861, 479,658; to the Court of Appeal, First Circuit, No(s). 2005 CA 0238, 2005-CA 0239.
Denied.